DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen (U.S. 2011/0163104).  Hagen teaches a nesting paint bucket and tray system, shown in figure 1, comprising a paint bucket 100, 200 having an open upper end at lead line 152 and upper end of 200 with an upper edge at lead line 152 and upper edge of 200 defined around the open upper end and a receptacle (body of 100, 200) for holding paint (paragraph [0002]), with the paint bucket having a maximum paint height level that corresponds to prescribed maximum amount of paint being positioned in the paint bucket (see paint level below upper edge of 150), and a paint tray 400 having a depth that is less than the depth of the paint bucket (figure 2) that extends into the paint bucket (400 nested in 200; paragraph [0029]), a paint reservoir (cavity of 400) for  holding paint separately from the paint bucket (paint separate in 400  from paint in bucket 200), and an open upper edge (upper edge of 400) that is shaped and sized to couple to the upper edge of the paint bucket (seated on edge of 200) in order to permit the paint holding reservoir of the paint tray to nest below (cavity of 400 nested within 100, 200) inside the open upper end of the paint bucket and to seat inside the paint bucket, said connection between the paint tray upper edge and the paint bucket upper edge being sufficient to hold the weight of the paint tray plus any paint on top of the paint bucket, wherein said paint tray provides an elevated work surface relative to a paint level in the paint bucket (central cavity of 400), wherein the bottom of the paint tray is positioned above the maximum paint height level of the paint bucket (when seated therein).  Wherein the bottom of the paint tray (bottom wall of 400) is positioned above the maximum paint height level of the paint bucket (the maximum paint height level of the bucket 100 is the top of the divider wall at lead line 150; the bottom wall of 400 is located above the top of the divider wall at 150).
Rollers can come in a variety of sizes with a variety of diameters and nap length.  The reservoir of Hagen can be deep enough to be submerge in the paint holding reservoir.
The paint tray has a width that is substantially the same as the width of the paint bucket, but a length that is less than the length of the paint bucket (figure 1).
.

Claims 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvinte et al. (U.S. D675,391).  Arvinte et al. teaches a paint tray (figure 1) comprising a housing (paint tray) comprising a receptacle for holding paint (portion with maximum depth) and having a roller area (portion with angled and textured bottom wall) positioned adjacent the receptacle for holding paint, said housing having a top end (adjacent roller area), a bottom end (adjacent receptacle), two sides (figures 5 and 6), and an upper edge (figure 7) defining a lip (figure 2) for seating over and around an underlying surface, said upper edge surrounding at least the sides of the perimeter of the housing (figure 7), said upper edge lip being a downwardly facing edge having a uniform width (figures 3-6), with the downwardly facing edge having a gripping portion (recessed portion on downwardly facing edge) defined on each side of the housing (figures 5 and 6) for comfortable and stable gripping by a user’s hand that coincides with an approximate location of a center of gravity of a paint load in the paint tray, with the gripping portions being positioned off-center between the top and bottom ends of the housing (figures 5 and 6), with the gripping portions forming a cut out in the downwardly facing edge of the lip forming a curved surface (figures 5 and 6) and a narrower width for said downwardly facing edge for gripping, with said gripping portion being aligned at least in part with the roller area of the housing (figures 1, 5 and 6).
Regarding claim 12, the gripping portions (recessed cutouts of downwardly facing edge) provide tactical feedback to the user to signal the location of the gripping portions (by difference of shape and width of downwardly facing edge).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (U.S. 2011/0163104) in view of Tuzi (U.S. 2018/0117956). Hagen discloses the claimed invention except for the paint tray liner and second liner used as a lid.  Tuzi teaches that it is known to provide a paint tray with a liner and to use a liner as a lid (see element 306 and figure 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the paint system of Hagen with a liner and an additional liner as a lid, as taught by Tuzi, in order to eliminate the need to clean the tray and to preserve the paint within the tray.
The paint tray liners include nesting protrusions and recesses at 602 for mating the first and second paint tray liners together when one is installed on top of the other.
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (U.S. 2011/0163104) in view of Bergman (U.S. 2009/0277913).  Hagen discloses the claimed invention except for the spout extending outwardly from the corner.  Bergman teaches that it is known to provide a paint tray with the spout extending outwardly from the corner (see element 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the paint system of Hagen with the spout extending outwardly from the corner, as taught by Bergman, in order to direct the flow of paint from the bucket.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arvinte et al. (U.S. D675,391) in view of Bergman (U.S. 2009/0277913).  Regarding claim 17, Arvinte et al. teaches a paint tray (figure 1) comprising a housing (paint tray) defining a receptacle for holding paint (portion of tray with maximum depth) and a roll off surface (portion of tray with angled and textured bottom wall), said roll off surface having a top end (adjacent end wall at top end) and a bottom end (adjacent receptacle), with the bottom end being positioned adjacent the receptacle (figure 1), the housing having two side walls (figures 5 and 6) and end walls (figures 3 and 4) at the top and bottom ends, each wall having an upper edge and a bottom (figures 3-7), with the side walls being positioned adjacent sides of the roll off surface (figure 7) and having a bottom edge that is lower in height than the roll of surface (figures 5 and 6), wherein the housing upper edge opens downwardly (figures 2 and 8) and is shaped and sized to seat .
Arvinte et al. discloses the claimed invention except for the notch being in at least one of the sidewalls of the housing.  Arvinte teaches a notch in the end wall of the housing (see figure 3).  Bergman teaches that it is known to provide a tray with a notch in one of the sidewalls of the housing (see element 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tray of Arvinte et al. with the notch being in at least one of the sidewalls of the tray, as taught by Bergman, in order to allow the user to pour liquid efficiently from the tray into another container.
The modified tray of Arvinte et al. teaches at least one of the side walls of the housing having a notch (12 of Bergman) formed directly in the side wall for stowing a brush and/or a mini roller (capable of storing the handle of an applicator), said notch having a bottom edge that is spaced above the bottom edge of the side wall (figure 1 of Bergman) and said notch being open from the upper edge of the side wall and cutting into the upper lip of the paint tray so as to narrow the upper lip of the paint tray in the area of the notch (figure 3 of Bergman), with the upper lip maintaining a constant height adjacent to and at the notch, and the bottom edge of the notch is flush with the side wall to define a ramped surface from the bottom edge of the ramped surface to the upper lip (figure 1 of Bergman), with the maximum depth of the notch being at the upper end of the notch,
Regarding claim 18, the notch (12of Bergman) includes a first surface that is perpendicular to the bottom edge of the notch and a second surface that is spaced from the first surface that is angled (figure 2B of Bergman), with the angled surface configured for stowing a paint brush that has an angled brush end and the perpendicular surface configured for stowing a mini-roller handle or a paint brush .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arvinte et al. (U.S. D675,391) in view of Bergman (U.S. 2009/0277913), as applied to claim 17 above, and further in view of Linger (U.S. 3,776,371) and Hart et al. (U.S. 2006/0054527).  Arvinte et al. does not expressly disclose that the notch includes indicia for signaling to a user what can be stored in the recess.  Linger teaches a notch 24, 25 that includes indicia for signaling to a user what can be stored in the recess (see col. 3 lines 28-35) and Hart et al. teaches that it is known to provide indicia which is nomenclature. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the container of Arvinte et al. with a notch having indicia for the brush, as taught by Linger and the indicia being nomenclature, as taught by Hart et al., in order to prevent bristles from becoming deformed during the soaking process, as disclosed in col. 3 lines 31-32 of Linger.

Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. Applicant argues that Hagen does not teach that the bottom of the paint tray is positioned above the maximum paint height level of the paint bucket.  It is the examiner’s position that Hagen .
Applicant’s arguments with respect to the reference of Cunningham have been considered but are moot because the new ground of rejection does not rely on this reference applied in the prior rejection of record.

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736